Citation Nr: 0400300	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
cephalgia, left side, forehead.

3.  Entitlement to an initial rating in excess of 30 percent 
for residuals of shell fragment wound to the cervical spine.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impaired vision.

7.  Entitlement to service connection for a liver disability.

8.  Entitlement to service connection for a kidney 
disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

10.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right neck with 
neuropathy, supraclavicular cutaneous nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This appeal originates from a June 2000 rating decision that 
denied the veteran's claims for compensable ratings for 
bilateral hearing loss and for cephalgia, left side, 
forehead.  Also in this decision the RO granted service 
connection for shell fragment wounds of the cervical spine 
and assigned a 20 percent evaluation, as well as denied 
claims for service connection for PTSD, hypertension, 
impaired vision, a liver disability and a kidney disability.  
The RO further denied the veteran's claim for a TDIU, and 
denied an evaluation in excess of 20 percent for shell 
fragment wound, right neck with neuropathy, supraclavicular 
cutaneous nerve.  The veteran was notified of this decision 
in June 2000.  He submitted a notice of disagreement with the 
decision in July 2000, and a statement of the case was issued 
in August 2002.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in August 2002.  In 
response to his request, the veteran was scheduled for a 
hearing September 2000 hearing before RO personnel; however, 
that same month the veteran's representative requested 
cancellation of the hearing, and that the appeal be forwarded 
to the Board.

Because the veteran has disagreed with the initial 20 percent 
rating assigned for residuals of shell fragment wound to the 
cervical spine, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

For the reasons explained below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

In written argument in January 2003, the veteran's 
representative raised a claim for service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Although a June 2001 letter to the veteran addresses the VCAA 
notice and duty to assist provisions, the claims file 
includes no correspondence from the RO, pertinent to the 
issues on appeal, that satisfies the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003); Charles v. Principi, 183 16 Vet. App. 370, 374 (2002).  
The RO's notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

Specific additional development also is warranted.  In 
response to a VA inquiry regarding records from the Social 
Security Administration (SSA), the SSA informed the RO in 
July 2001 that the veteran was not entitled to disability 
insurance, and to contact the district office (address 
provided) for any "medical" which may be in the veteran's 
"SSI file".  Also, in a July 2001 statement, the veteran 
explained that he was not receiving social security 
disability benefits because "he does not have enough 
quarters".  Thus, although the veteran is not in receipt of 
SSA benefits, VA is put on notice of the existence of medical 
records which may be pertinent to this appeal.  Accordingly, 
an attempt must be made to obtain from the district office, 
records related to the veteran's SSA application.  These 
records should include the SSA decision and underlying 
medical records.  See 38 U.S.C.A. § 5103A(b); Murinscsak v. 
Derwinski, 2 Vet. App. 363 (1992).

On a similar note, the claims file contains a personnel 
record from the veteran's former employer, the United States 
Postal Service, showing that he went out on disability 
retirement in May 1978, and noting that all records for 
employees who retire are sent to Boyers, Pennsylvania.  
Accordingly, an attempt must be made to obtain the medical 
records related to the veteran's disability retirement, since 
such records could be pertinent to the current appeal.  See 
38 U.S.C.A. § 5103A(b)(c).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to any of the 
claims on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examinations, as 
appropriate) prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
bases for the RO's determinations must include citation to 
any additional legal authority considered-specifically, 
pertinent legal authority implementing the VCAA (i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003))-not cited to in the 
August 2002 SOC.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA 
district office a copy of its decision 
regarding the veteran's disability claim, 
along with the medical evidence on which 
the decision was based, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain records from the 
Boyers, Pennsylvania, facility regarding 
the veteran's disability retirement from 
the United States Postal Service in May 
1978, following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO should ask the 
appellant to provide sufficient 
information to enable it to obtain any 
additional pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, are 
provided.  The RO should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period for response (unless this period 
is waived, in writing).  

4.  After receiving a response, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (to include arranging for the 
veteran to undergo further 
examination(s), as appropriate) has been 
accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
appellant and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003) and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




